243 Md. 702 (1966)
221 A.2d 908
CUMMINGS, ALIAS TUCKER
v.
WARDEN OF MARYLAND HOUSE OF CORRECTION
[App. No. 133, September Term, 1965.]
Court of Appeals of Maryland.
Decided July 27, 1966.
Before the entire Court.
PER CURIAM:
Application for leave to appeal from a denial of post conviction relief is denied for the reasons set out in the opinion of Judge Byrnes in the court below. While Judge Byrnes reasonably concluded that petitioner did in fact knowingly waive the right to be represented at his trial by court-appointed counsel, it appears that petitioner also contends that it is constitutionally impossible to waive this right. This point was settled in Ware v. State, 235 Md. 131, which held that Gideon v. Wainwright, *703 372 U.S. 335, 9 L.Ed.2d 799, did not change the long-standing rule that an accused has a right to proceed without counsel following a knowing and intelligent waiver. The principle remains unaffected by the more recent Supreme Court cases dealing with right to counsel and self-incrimination.
Application denied.